One-minute speeches (Rule 144)
The next item is the one-minute speeches on matters of political importance.
(PL) Mr President, for a number of months now, Polish farmers and exporters of farm produce have been unable to export their products to the Russian Federation. In March this year Ukraine became the latest country to ban the import of meat and meat products from Poland. The decision was taken without giving any legal grounds for it. It is surprising that talks between the European Union and the Russian Federation have yielded no results. Perhaps the European Commission does not attach the required importance to matters of trade between Poland and Russia, and gives priority to other interests of the European Union and other countries. For this reason, I again ask the European Commission to do everything it can to have the export ban on Polish agricultural products in Ukraine and Russia lifted. This is a problem that is within the competence of the European Commission, and also within the scope of its responsibility.
(IT) Mr President, ladies and gentlemen, a few hours ago an Internet website linked to Al Qaeda declared a holy war through the Internet, inviting all the Muslim hackers of the world to bombard Christian websites, especially the Pope's. This is, in my opinion, an extremely serious matter and an attack on the fundamental principle of religious freedom.
When the freedom to be able to address the world by means of communication is under attack, especially at the highest level, and aim is taken at a religion, indeed at an entire system of belief, one of the basic values of the European Union is under attack: the principle of religious freedom. Europe cannot remain silent about this. We are faced with an escalation of actions and initiatives whose purpose is to strike at the basic principles of our freedom. We must defend ourselves from such arrogance and from such a totalitarian escalation of Islamic fundamentalist extremism.
(HU) I feel that as a Hungarian MEP, I ought to respond to the sudden international interest in my homeland.
It is my conviction that there is unnecessarily great concern in the European Parliament with internal political struggles, and my Hungarian colleagues in the opposition have brought an atmosphere of Cold War politics into the building. We did not receive our mandate in order to bring the conflicts among our domestic parties onto a European political stage, as this serves only to increase the distance between the European institutions and the citizens of the European Union. It cannot be in anyone's interest to present a biased image of Hungary and to destroy the positive image of the country that we have worked so hard to build up.
If we want the decreasing confidence in the EU and its institutions to be restored, we must transcend petty conflicts of interest and engage in European-style politics to meet the not insignificant challenges that face us. The further enlargement of the Union, offences against human rights, the negative effects of globalisation and the efficient collection and expenditure of EU funds for the development of neglected regions are but a few of these. We have a lot to do.
(IT) Mr President, ladies and gentlemen, less than twenty-four hours ago I was in Moscow and, for one moment, was on the point of putting on the MEP's sash while I was among the thousands of people paying their last respects to Anna Politkovskaya. Then I thought that that would offend the gaze of that lady, even though she could not see me, to see our emblem on display.
The journalist Anna Politkovskaya told us what you did not wish to see or hear. On page 6 of today's Le Monde we read about people arrested in Moscow because they said: 'Georgians, we are on your side!'. Georgians, not Chechens. The symbols worn by those who were arrested were, moreover, those of the Transnational Radical Party. We, as radicals and liberals, have brought to this Parliament members of the Chechen Government in exile, who came to announce that they had chosen non-violence. Nothing was done about it.
Mr President, allow me to make a suggestion: let us no longer call our buildings 'Schuman' or 'Adenauer'; let us call them 'Daladier' and 'Ollenhauer'. Let us remove these names that we have no right to use ...
(The President cut off the speaker)
(NL) Mr President, I should like to draw your attention to the poisoning scandal involving the Probo Koala in Ivory Coast a few weeks ago, the repercussions of which are as yet incalculable. The ship has, or will soon have, permission to leave Estonia. There is still much uncertainty as to what will happen with the poison and the contaminated crew. My observer, who travelled to Estonia on my behalf, totally agrees with Commissioner Dimas when he says that this is only the tip of the iceberg. Poison of that kind should never have left the EU in the first place. This is a breach of European and international law. Having been denied the opportunity to speak with the crew of the Probo Koala on several occasions, despite prior permission, I can only conclude that various authorities are playing a very underhand game with human lives, a game that is not yet over by a long way. The Probo Emoe is already appearing over the horizon.
(HU) As I mentioned at the meeting last week of the Committee on Civil Liberties, Justice and Home Affairs, the greatest and most tangible achievement of the rule of law is precisely citizens' free exercise of political rights. These, of course, are not to be confused with inadmissible violent acts.
For this reason, I wish to draw Parliament's attention to the investigations and the offences requiring investigation which took place in Budapest on the night of 19-20 September, the consequences of which are still being felt to this day, calling into question the effectiveness of the rule of law in Hungary. According to complaints, the police used excessive force on the two days in question, and took disproportionately harsh measures not only against the demonstrators but against young people, including several foreign nationals, who were on the streets. Among those they arrested, punished collectively and in some cases still continue to detain were some individuals who had absolutely nothing to do with the violent events.
It is important that the use of force to curtail fundamental human rights and in particular personal freedom - such as preliminary arrest and detention - should be used only in cases where they are absolutely convinced that this is truly necessary.
(HU) Mr President, the European spirit is under threat in Hungary; we are moving further away from Europe. The socialist Minister of Local Government and Regional Development made a promise to his fellow coalition members last Saturday that he would make the appropriate legislative amendments to ensure that, in future, development funds from the European Union are distributed based on party political considerations.
If this becomes a reality, it would no longer be elected bodies that decide on the use of funds from the EU budget, but rather party political intentions would set the course, thus providing fertile ground for non-transparent, unverifiable spending. This declaration not only endangers Hungary's credibility in the European Union, but also the development of a European spirit in Hungary, which demands that EU funds should serve cohesion and unity among the Hungarian people, based on the realisation of the fundamental principles of democracy.
The remarks by the socialist minister unambiguously point to the fact that the use of EU funds serves the aim of enriching the Hungarian socialist party elite.
Mr President, last Friday the Hungarian Government gained a solid majority in a vote of confidence in the Hungarian Parliament. As a result, our national currency has become stronger, economic prospects are better and Hungary has returned to normal life. There is no general crisis in Budapest. Only our leading opposition party, Fidesz, is in crisis. The elected members of the national parliament lead anti-democratic demonstrations on the streets instead of opposing the government inside the parliament. As far as I know, elected parliamentarians should work in the parliament, not on the street, where extreme-right wrongdoers who were also demonstrating set fire to a building housing a television station.
It would be very wise if the PPE-DE Group could tell its Hungarian members that parliamentary democracy should mean respect for parliament, respect for parliamentary elections and strict borderlines between democratic politics and non-parliamentary extremism.
Mr President, a report recently issued by the United Nations Human Rights Office for Iraq states that the bodies at the Baghdad mortuary often bear signs of horrific torture, including acid burns, excision of eyes and teeth and wounds made by drills and nails. Human rights organisations have repeatedly reported that acts of torture are taking place in the prisons run by the US and British forces and the Iraqi Ministry of Justice and Defence and in prisons controlled by various military factions. The UN Human Rights Office's position is that the level of torture in Iraq today is worse than it was during Saddam Hussein's rule of terror.
The EU, and Parliament in particular, have an obligation to respond appropriately to this UN report. I call upon you, as well as the President of the Commission and the Finnish Presidency, to make a clear statement on the issue as soon as possible.
(PL) Mr President, at last year's confidential session of the Committee on Foreign Affairs on a new partnership agreement with Russia, the PCA, Mr Brok, the chairman of the committee, acted in a scandalous way. Mr Brok reacted brusquely to my question to Mr Mingarelli, whose job was to reassure the new Member States that the planned agreement with Russia would not affect their energy security, and that the agreement would not be concluded in the manner of the agreement on building the northern pipeline, in other words that it would not protect exclusively German interests. In a raised voice he replied that it was the kind of question that might be raised at an election rally in his country and rejected it without giving the speaker a chance to reply. Leaving aside the fact that the reaction itself was quite arrogant and supercilious, Mr Brok allowed the principles of parliamentary democracy, which is based on pluralism of views and freedom of expression by MEPs, to be violated. His behaviour showed extreme bias in the running of the committee towards securing the sanctity of German-Russian relations.
I ask the President to respond to this and to explain the behaviour of Mr Brok in his discrimination against MEPs from the new Member States.
(FR) Mr President, one event chases away another. Nonetheless we are now witnessing live the escalation of violations of the rules of international law perpetrated by Russia against Georgia: the granting of Russian citizenship to the people of South Ossetia and Abkhazia, the rejection of the peace plan proposed by Georgia to settle the conflicts with the separatist regions and the closure of the two border crossing points. Tension has further increased following the arrest of Russian spies by Georgia, with reprisals from Moscow which has hunted down Georgians and is trying to economically strangle its neighbour by unilaterally introducing sanctions blocking trade between Russia and Georgia. Finally, by giving the impression that Russia would recognise the separatist regions, South Ossetia and Abkhazia, if Kosovo gained its independence, Mr Putin makes the resolution of the conflict even more remote. The list is long and the Georgians are utterly exasperated.
Faced with this situation on the brink of explosion, the European Union has a crucial role to play in bringing the sides, and especially Russia on the occasion of European Union/Russia negotiations, to the negotiating table to find a solution and put an end to this latent conflict in the Southern Caucasus. The Neighbourhood Policy allows us this; military action would be a total failure of our policies.
(IT) Mr President, ladies and gentlemen, EUR 10 billion is the sum that the Italian Government has concealed and written off from its debts in presenting the national budget for 2007. I thank you warmly for having given me the floor to make it known, through this Parliament, especially to the Commission, that the budget that has reached you from the Italian Government lacks a debit entry of EUR 10 billion.
To whom is this debit owed? To the Italian pensioners who have worked in Switzerland and are awaiting this payment of EUR 10 billion, which the Italian Government has no intention of paying and - what is worse - which they have deleted from the budget. No one knows that there is a debit item of EUR 10 billion in the Italian national budget. I hope that, from today, it will be known to everyone.
(ET) Mr President, last Saturday, Russia was once again the scene of a political murder. The first few years of the 21st century have clearly demonstrated that in Russia the right to express the truth is a taboo for which people must all too often pay the ultimate price - their lives.
Political foul play has become a part of everyday life in Russia, and unfortunately we too must come to terms with this. Anna Politkovskaya's struggle for democracy, human rights and freedom of expression is the best thing that could have been done in the interests of tomorrow's Russia and a better Europe.
Ladies and gentlemen, I sincerely believe and hope that Parliament and the unofficial meeting of the Heads of State or Government at the informal dinner to be held in Lahti on 20 October will be able to exert sufficient pressure on President Putin to ensure that the truth of this terrible injustice is revealed as soon as possible, and that all those who participated in it are brought to justice.
(PL) Mr President, I would like to raise the issue of water shortages, which is becoming an important matter for many citizens of Europe.
Water is necessary for life and for economic activity. Unfortunately, the constant increase in temperatures in the 25 Member States (by 0.2oC over 10 years) and a reduction in precipitation in many regions have made access to water increasingly difficult for many citizens, leading to losses in agriculture and problems in manufacturing. The water situation is rapidly deteriorating, while investments in renewing water resources and water conservation are a long-term, costly process. This makes it necessary to organise training and the exchange of experience, and to popularise best practice and methods for the rational use of water and water conservation. Economic activities should also be redirected towards rationalising the water situation in all areas of the economy. Water shortages could become a barrier to agricultural production, and in particular to the production of raw materials for biofuels, whose supply is not a problem. The water situation must be constantly monitored, and Parliament needs to be kept regularly informed ...
(The President cut off the speaker.)
- (LT) While travelling to the Women's Basketball World Championships, the Lithuanian basketball players ended up stuck in French Guiana on their way to Brazil and were unable to depart for four days. Brazil refused to admit anyone who was not vaccinated against yellow fever.
After subsequent vaccination and the verbal assurances of the Minister of Health of Brazil that everything would be all right, the Lithuanian team finally reached Belen in Brazil by chartered aeroplane. However, they were rudely forced back onto the plane by immigration officers and sent back to Cayenne.
Only the Lithuanian basketball players received such treatment. Other Europeans who were vaccinated at the same time were admitted to Belen. Brazilian officers made it clear that German players would face no problems in this situation.
Why is Lithuania subject to double standards, as if it were not a European Union Member State? It would appear necessary to allocate more funding for raising awareness about the new EU countries, not only within the EU, but also abroad.
- (LT) Can a mouse really scare an elephant? It would appear so, and the current crisis in relations between Russia and Georgia is evidence of this.
The European Union has a choice of how to react to events in its neighbourhood: it can just make a statement or get actively involved in the peaceful settlement of this conflict.
I welcome the participation of Mr De Gucht, the Belgian Minister for Foreign Affairs, in handing over the Russian officers to Russia and his statement made on behalf of the EU. However, this is still not enough.
I believe that, if Russia is considering the possibility of military action in resolving the conflict with Georgia, the European Union must make every effort to immediately stop the deportation of Georgians from Russia and the compiling of lists of pupils from Moscow schools with Georgian family names, as this reminds us of the policy of Nazi Germany and the deportation of citizens of Jewish nationality.
During the deportations following the Soviet occupation, my parents were transported to Siberia in wagons for animals. Now the means of transport have changed: Georgians are deported from Moscow in planes used for the transport of cargo. Such acts and such a policy cannot be allowed to continue.
(PL) Mr President, in May this year we adopted at second reading the Regulation of the European Parliament and of the Council on nutrition and health claims made on foods, which states that as of 1 January 2007 European law will make food producers responsible for placing accurate information regarding the properties of food products on packaging. This means in practice that all the health benefits of products must be confirmed by independent laboratories.
Unfortunately these regulations will only superficially benefit consumers. Also, the EU regulation may eliminate the products of small and medium-sized companies who will be unable to afford tests of the same standard as wealthy European firms. In effect, consumers will have less and less choice and will be unable to make informed purchases, and they will still not know what they are actually buying. The destructive mechanism of such competition could be restricted by licensing the right to issue recommendatory health symbols, and creating a uniform system of recognising healthy products. It is also essential to give special support to small and medium-sized enterprises, whose products are often of higher quality than the products of large companies on our common market.
(PL) Mr President, the Republic of Lithuania gained independence just over a decade ago. This fact was celebrated by all of democratic Europe. Lithuania immediately started to introduce social and economic reforms, the aim of which was to eliminate the remains of Soviet occupation. An important role in achieving independence was played by the large Polish minority (10% of the total population), which has for centuries inhabited the areas around the capital Vilnius. However, although many years have gone by since the end of Soviet rule, the Lithuanian authorities have so far failed to return to the Poles the land that was confiscated from them by the occupying forces. And despite numerous agreements, Lithuania has refused to allow Polish names to be written in their Polish spelling, insisting that they be written in Lithuanian. These activities are a blatant breach of European regulations on national and ethnic minorities in EU Member States.
(CS) Mr President, ladies and gentlemen, I should like, if I may, to draw the Chamber's attention to a serious problem facing the Czech Republic as regards drawing on cohesion funds for modernising the waste-water sector. In order for us to honour our obligations under the directive on waste-water treatment, we will have to invest over EUR 4 million by 2010, more than 10% of our annual national budget. We agree, of course, that this cannot be done without EU subsidies. I therefore fail to understand how it is possible that in the Commission there are projects aimed at bringing clean water to Czech towns that have been lying untouched for a year and a half. These are projects put forward by our water companies based on an operational model that is in line with Community law, and yet Commission officials, acting on the basis of personal whim, refuse to authorise them and try instead to dictate to us, the elected representatives of these towns, what sort of contracts we should be signing and how we should be solving the problems of the water sector. Let us not forget that the Czech Republic is in the heart of Europe and that the main European rivers rise there and flow into neighbouring countries. This is therefore not only a Czech problem, but also a European one.
(IT) Mr President, ladies and gentlemen, I have emphasised the untimeliness of the statement by Mr Barroso, President of the Commission, before the vote in Parliament on the Eurlings report on Turkey, since Mr Barroso influenced the vote with his negative observations, aimed at ruling out Turkey's prospects of membership. Furthermore, given the subsequent comments by Mr Rehn and Mr Verheugen, one must think that Mr Barroso was lacking in foresight concerning not only our Parliament but also the Commission itself.
I wish to express my full support for Mr Verheugen's statement, which confirmed the objective of full membership of the European Union for Turkey and emphasised that it is in our interests to have a Turkey that is linked to the West: that is, a democratic Turkey governed by the rule of law, which respects human rights and protects the rights of minorities. This, in my opinion, is the objective that we must keep in view: a European Union that is capable of promoting democracy and the rule of law and - please allow me to say this, Mr President - a European Union that should have had the courage to send representatives of Parliament, the Commission and the Council to the funeral of Anna Politkovskaya, something that, in the event, it did not do.
. - (SV) Mr President, you recently contended that the historic dimension possessed by the EU seat in Strasbourg cannot be viewed in the same way by certain Nordic countries that did not participate in the Second World War. The people of the Nordic region did not suffer enough during the Second World War to be able to understand the symbolic value of having the European Parliament in Strasbourg. Thus, Nordic criticism of the European Parliament's expensive commute to Strasbourg can be dismissed.
Your statement was, of course, entirely erroneous from an historical point of view - Finland, Norway and Denmark were, in fact, involved in the Second World War - but it is also remarkable in another respect, in that the President of the European Parliament is entirely serious in believing that we should not listen to views on the sites at which the European Parliament sits if such views are expressed by citizens and MEPs from countries that did not take part in the Second World War. This is a grotesque idea, the only redeeming feature of which is that we thus need not listen to the President either, as Spain was also a non-combatant country in the Second World War. This line of thought is unreasonable. The peoples of Ireland, Portugal, Spain and Sweden today have as much right to be heard in the current debate as those of other countries. It is scandalous that the person entrusted to be the President of the European Parliament should have such poor judgment as to consider himself entitled to tell us whom we should listen to and whom we should try to silence.
(The President cut off the speaker)
Thank you very much, Mr Lundgren. I wonder whether you have had time to read the letter that I wrote in response to the letter sent to me by several Members, and which you will have received. Have you read it? If you have, I do not understand your question. You are still saying things that are entirely false.
In that letter I explained to everybody what I said. What I said is nothing like what you claim I have said. In that letter, I explain clearly that I merely pointed out that some countries may be influenced in their points of view by the fact that, during their history, they did not take part in the world war. That is in no way intended to imply that some countries have no right to express an opinion. It does not mean that their opinion should not be heard. I simply say that they have different opinions and that one of the reasons for that may be that they have different histories.
Why do you say that the President of Parliament is denying anybody the right to express an opinion? Do you imagine that I am stupid enough to deny any European citizen the right to express an opinion because of their country's history?
Of course everybody has the right to express their opinion. I simply say that opinions may vary for differing historical reasons. Quite frankly, I do not understand why we are having such an absurd debate about a misinterpretation of my words that you, I regret to say, are persisting with.
(HU) It is unfortunate that the question of the conflict between Georgia and Russia, and a debate on these unusually disturbing tensions is not on the agenda. This would be a very opportune time for such a discussion.
Things are happening in the Caucasus that may seem astonishing at first glance, but in reality are the natural consequences of a decade and a half of Russian-Georgian relations. The retaliation and punishment following the discovery of a group of Russian spies reflect a warlike situation. It is unacceptable that the Russians should expel Georgian citizens from the country on the basis of their ethnic identity. We are faced with a violation of human and civil rights and freedoms. It is obvious that the Russian Federation cannot accept that it has lost its influence over the Georgian Republic. It finds this hard to bear, as it feels its identity as a great power threatened.
The Council, the Commission and Parliament have a great responsibility. They need to intervene more decisively and negotiate with the Russians. First of all, we need to establish what the territorial integrity of Georgia means, for at present this is understood in several different ways. It is only through peaceful means that a solution can be found, and we must avoid the outbreak of another armed conflict in the region.
Mr President, I wish to raise the European perspective of the proposed takeover of Aer Lingus by Ryanair. Until recently, Aer Lingus was the Irish national carrier and in state ownership. It was in a healthy economic situation but needed to raise finance to renew its fleet. The Irish Government said that the EU would not permit any state investment in the airline, which is news to me. As I understand it, a state has flexibility in investing in airlines if in fact they are in a healthy economic position - as indeed Aer Lingus was. This is another example of the 'blame Brussels' mentality, whereby a national government can explain its own actions by saying, 'the EU will not allow that', when that is not necessarily the case. However, that is history, and we now have Aer Lingus being targeted in a takeover bid by its main rival, Ryanair.
In a way it is ironic that on the one hand we blame the EU for the current situation when in fact no blame attaches, while on the other hand we will undoubtedly make a case to the Commission's DG Competition to block the takeover, to save us from our own actions and to protect us from the consequences of those actions.
(PT) Mr President, I should like to take this opportunity to salute Portuguese workers and their union confederation, the CGT-IN, who will be holding a general day of protest tomorrow, 12 October, against the right-wing policies pursued in Portugal. Among other issues, the Portuguese workers are fighting against the government's social security proposals aimed at raising the retirement age and at reducing pensions; they are fighting to protect and increase domestic manufacturing, to create jobs with associated rights, to defend public services and public administration designed to serve the citizens; and they are fighting for the right to collective contracts, for higher wages and for the fair distribution of wealth.
I wish to say a final word, Mr President, on the European Court of Justice's recent ruling on the Cadman case regarding maternity/paternity leave and salary calculations. In my view, it is utterly unacceptable that this could be seen as, and used for the purpose of, bringing into question the principle of 'equal pay for equal work', which is enshrined in Article 59 of the Constitution of the Republic of Portugal.
- (SK) Last June the European Commission developed a proposal envisaging a reduction in land areas taken up by vineyards in the European Union. The losses and consequences resulting from this reduction would be offset through a package of direct agricultural payments totalling EUR 2.4 billion. This proposal would affect nearly 12% of the total surface area of vineyards, in other words approximately 4 000 hectares tended by about one and a half million viticulturists. This step could entirely undermine wine production in Slovakia, which has experienced substantial growth over the past few years, especially in terms of wine quality; in addition, this comes at a time when Slovak wines are becoming increasingly competitive in European Union markets.
The Commission's proposal also prohibits the use of added sugar in producing certain types of wine, although in my country this procedure is traditional, as the vines cultivated in Slovakia are characterised by higher acidity, which is typical for the region. I am not questioning the need for reform in the European wine market, but I believe we should look to other solutions.
Mr President, next week a LIBE Committee delegation will visit Algeria. However, one of the Algerian visa requirements is the absence of an Israeli visa passport stamp. Mr Gaubert noticed this and was rightly appalled at this blatant anti-Semitism. He demanded an explanation. The matter was referred to you, Mr President, and you were asked to make representations to the Algerians. I understand that you refused to do so, saying it was a matter for individual MEPs. Mr Gaubert has quite rightly refused to go on the trip.
This raises two important issues. First, why has the European Union sent almost one billion euro to Algeria since 1996, when that country is implementing a blatantly anti-Semitic policy? The EU should stop these payments immediately.
The second issue is the apparent dereliction of duty by you, Mr President, when you could have made a stand against Algeria's anti-Semitism, backed by the weight of your office. Please reconsider and rectify this situation.
The truth is that I do not know what you are referring to, Mr Batten, but you are welcome to clarify what you have said to me. If you would be kind enough to give me the details, I will be able to ascertain whether or not I have acted correctly and, if necessary, I will put things right.
I am happy for you to explain your point further.
(PL) Mr President, today's debate about the soft fruit sector gives rise to the hope that the two years of attempts to change the organisation of the fruit and vegetable market are now beginning to take effect. Is it not strange that the Member State that supplies 90% of the EU's frozen strawberries had to wait so long for a decision to introduce protective customs tariffs? Many Polish farmers have incurred huge losses in the past few years while waiting for an end to Chinese dumping on the market. Nobody will compensate them for these losses. But the fruit and vegetable market is not confined just to strawberries. The 18 main produce types introduced by the new Member States are an issue that has still not been regulated. These include above all cooking apples. Polish apple growers will soon be protesting against the low prices offered by the processing industry.
Parliament has spent two years attempting to regulate this sector of the fruit and vegetable market, so far to no avail. Suffice it to say that apples are the main fruit in the European Union as regards harvesting (they account for 32% of all fruit harvested), while the EU is also a major importer of this fruit. How much longer will we have to wait for this and other segments of the fruit and vegetable market to be regulated as promised in the European Parliament's resolution on simplification of the common market organisation in fruit and vegetables of 11 May 2005? Will this vote be honoured by the European Commission?
A member of the secretariat will speak to Mr Batten so that he can explain the point he has made with regard to relations with Algeria and the President's compliance with his duties.
That concludes this item.